Citation Nr: 1624380	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  14-09 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), claimed as due to military sexual trauma.

2.  Entitlement to service connection for residuals of a vaginal injury other than an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The appellant served in the United States Army Reserve from September 1981 until October 1988, and from December 1988 until December 2000.  During her Reserve service, she had several periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), including a period of ACDUTRA from June 1982 to August 1982.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

With regard to the characterization of the appellant's claim for service connection for an acquired psychiatric disorder, the Board notes that she expressly filed, and the agency of original jurisdiction (AOJ) has specifically denied, a claim of service connection for PTSD.  However, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to characterize the claim broadly as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

In August 2015, the appellant testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  At such time, the undersigned held the record open for 60 days for the receipt of additional evidence.  Thereafter, in September 2015, the appellant submitted two medical opinions with a waiver of AOJ consideration.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

At no time during the pendency of the claim does the appellant have a current diagnosis of residuals of a vaginal injury, and the record does not contain a recent diagnosis of disability prior to the appellant's filing of a claim.


CONCLUSION OF LAW

The criteria for service connection for residuals of a vaginal injury other than an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the claimant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VCAA notice must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).	

In the instant case, VA's duty to notify was satisfied by a January 2011 letter, which was sent prior to the issuance of the October 2012 rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue herein decided has been obtained.  In this regard, while the Board is undertaking additional development with regard to the appellant's claim for service connection for an acquired psychiatric disorder, to include obtaining records from the service department, private treatment providers, and the Social Security Administration (SSA), the Board finds that no further development is necessary with regard to the appellant's claim for service connection for residuals of a vaginal injury.  Specifically, as the appellant has stated that she has no residual condition related to such injury, other than an acquired psychiatric disorder, there is no possibility that such outstanding records will help substantiate the appellant's claim.  Therefore, the Board finds that it is not necessary to obtain any additional records in regard to the claim decided herein.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).   

The appellant was not afforded a VA examination with respect to her claim for service connection for residuals of a vaginal injury; however, the Board finds that such is not necessary.  In this regard, as the appellant has not contended that she has a residual condition related to such injury, other than an acquired psychiatric disorder, a VA examination is not necessary to decide the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, in August 2015, the appellant was provided an opportunity to set forth her contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2015 hearing, the undersigned noted the issue on appeal, and information was obtained regarding the appellant's contentions as to her vaginal injury.  In addition, the hearing focused on the elements necessary to substantiate the appellant's claim, to include in-service incurrence, current disability, and a nexus between the two.  In this regard, she testified that she has no residual condition related to a vaginal injury, other than an acquired psychiatric disorder.  The appellant has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  To the extent any such notice may have been inadequate, this was effectively cured both by actual knowledge as evidence by statements and questions of the appellant's authorized representative at the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim decided herein based on the current record.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a [claimant] must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The requirement of a current disability is satisfied when the claimant has a disability at the time he or she files his or her service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the claimant's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The appellant asserts that, during her September 1981 enlistment examination, her hymen was broken during the course of a pelvic examination.  She avers that this injury resulted in the end of her engagement and a lifelong depression.  A review of the appellant's service treatment records indicates that she did undergo a vaginal examination during her enlistment examination.  However, she has stated, to include under oath at her Board hearing, that she has no residual condition related to such injury, other than an acquired psychiatric disorder.  As such, the Board finds that, at no time during the pendency of the claim does the appellant have a current diagnosis of residuals of a vaginal injury, and the record does not contain a recent diagnosis of disability prior to the appellant's filing of a claim.  Therefore, service connection for such claimed disorder is not warranted. 

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the appellant's claim for service connection for residuals of a vaginal injury.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.



ORDER

Service connection for residuals of a vaginal injury other than an acquired psychiatric disorder is denied.


REMAND

Although the Board regrets the delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claim for service connection for an acquired psychiatric disorder so that the appellant is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The appellant asserts that she has an acquired psychiatric disorder, to include PTSD, as a result of her the pelvic examination performed in connection with her September 1981 enlistment examination and two instances of military sexual trauma while serving in Germany in August 1986.  In support of such claim, she has submitted lay statements from family members documenting her behavior changes.  Additionally, the appellant submitted two statements from her treatment providers.  In a September 2015 letter, Dr. H. states that he treated the appellant for PTSD secondary to military sexual assault and major depressive disorder from September 2011 to the present.  He indicated that he reviewed her service treatment records and was familiar with her psychiatric condition, and opined that it is at least as likely as not that her PTSD was caused by the pre-service vaginal examination and the two military sexual trauma events that occurred during her military service.  Additionally, in an August 2015 statement, the appellant's VA treating psychiatrist recounted the appellant's reports of her in-service assaults and her ongoing psychiatric symptoms, and opined that her current mental health status with respect to PTSD and depression were consistent with a person whom has been traumatized and has not had the benefit of early medical intervention to minimize the impact of traumatic events.

However, at the present time, the record fails to demonstrate that the appellant's enlistment examination took place during a period of active duty, ACDUTRA or INACDUTRA.  Although her orders to ACDUTRA were dated September 26, 1981, they clearly state that she was to report to the Armed Forces Examining and Entrance Station in New Orleans, Louisiana, on June 3, 1982, for basic training at Fort Jackson, South Carolina.   There is no indication that the appellant was ordered to active duty, ACDUTRA, or INACDUTRA at any point prior to June 1982.  Furthermore, with regard to her service in August 1986, the AOJ noted in the March 2014 statement of the case that there were no orders for training in or around August 1986 and her Army Reserves points summary for September 1985 to September 1986 reflects zero active duty and inactive duty points for training for such time period.  However, in contrast, a service treatment record dated in August 1986 reflects that the appellant, identified as an Army Reservist with the 344th Maintenance Company, sought treatment at the 540th General Dispensary at the US Army Health Clinic Vogelweh, a location in Germany.  Therefore, a remand is necessary to verify the appellant's duty status in September 1981 and August 1986 through any appropriate source, to include, if necessary, by obtaining the unit history of the 344th Maintenance Company and/or pay records through the Defense Finance and Accounting Service (DFAS). 

The Board further finds that a remand is necessary in order to obtain outstanding records.  In this regard, the evidence reflects that the appellant is receiving disability benefits from Social Security Administration (SSA) for a mental disorder.  As such, a remand is necessary in order to obtain any determination pertinent to the appellant's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Additionally, it appears that there are outstanding private treatment records.  Specifically, a letter from the appellant's private mental health treatment provider, Dr. H., indicates that he has treated the appellant for PTSD from early 2012 to the present in his private practice.  As a complete set of Dr. H.'s records are likely relevant to the claim, they must be obtained, pending any necessary release from the appellant.  38 C.F.R. § 3.159(c)(1).  

As a final matter, the Board notes that during her August 2015 hearing, the appellant identified a fellow service-member that may have witnessed the assault.  Her former husband also identified several such individuals in his May 2015 letter.  As such, the AOJ should advise the appellant to contact these individuals, and any other persons with knowledge of the assault, to submit statements concerning the assault.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the appellant that she may submit statements from the fellow service-members identified during her hearing testimony and in her former husband's May 2015 statement, as well as any other  persons who have knowledge of the assault.  

2.  Contact the appellant and request authorization to obtain all outstanding private medical records from Dr. H.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the appellant and afford her an opportunity to submit any copies in her possession.

3.  Request from SSA complete copies of any determination on a claim for disability benefits; any re-adjudications; and records, including medical records, considered in adjudicating/re-adjudicating the claim.  All attempts to fulfill this development should be documented in the record.  If the search for these records is negative, documentation must be included in the claims folder and the appellant must be informed pursuant to 38 C.F.R.        § 3.159(e).

4.  Verify the appellant's duty status, i.e., active duty, ACDUTRA, INACDUTRA, in September 1981 at the time of her enlistment examination and in August 1986, to include on August 14, 1986, when she was treated at the 540th General Dispensary at the US Army Health Clinic Vogelweh, through any appropriate source, to include, if necessary, by obtaining the unit history of the 344th Maintenance Company (the unit to which she was assigned at the time of her treatment in August 1986) and/or pay records through DFAS. All attempts to verify such service should be documented in the file.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


